Appellant was convicted of practicing medicine in violation of the law; punishment fixed at a fine of $50 and a jail sentence of thirty minutes.
Appellant is shown to have been a chiropractor, engaged in practicing medicine for pay in violation of the provisions of the Penal Code, Chap. 6, Title 12. See Hicks v. State, 88 Tex. Crim. 438, 227 S.W. Rep., 302.
The indictment was filed on the 10th day of December, 1920, and charged the offense to have been committed on or about the 22nd day of October, 1919, and anterior to the presentment of the indictment.
Some of the acts relied upon by the State occurred subsequent to October 22, 1919, but prior to the filing of the indictment. The admission of these acts were complained of upon the ground that the State should have been limited to proof of acts occurring prior to October 22nd. We think the appellant's contention is not sound. Proof of relevant facts was competent going to show that the offense was committed at any time within the period of limitation and anterior to the presenting of the indictment. Branch's Crim. Law Sec. 275; Russell v. State,53 Tex. Crim. 500.
No other questions requiring discussion are raised.
No error appearing, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        November 2, 1921.